Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to the amendment request filed on 08/28/2021.  Claims 1-25 were pending. Claims 1-25 are rejected.

Response to Arguments
3.1.	The previous drawings objection has been withdrawn in light of replacement drawings filed.
3.2.	The previous Specification objection has been withdrawn in light of Specification amendment.
3.3.	Applicant’s arguments with respect to claims 1, 8, 13, and 19 have been considered but are moot in view of the new ground(s) of rejection (Olsen, US 10,038,566 B1).

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

4.1. 	Claims 1, 8, 13, and 19 are provisional rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 13, and 19 of copending Application No. 15/865,743 in view of Jayaseelan et al., US 2018/0039518 A1.
The only difference between claims 1, 8, 13, and 19 of current Application and claims 1, 8, 13, and 19 of copending Application is “determine that a message to communicate to a receiver over a network included in the data center is larger than a maximum transmission unit (MTU)”.  Although the conflicting claims are not identical, they are not patentably distinct from each other except “determine that a message to communicate to a receiver over a network included in the data center is larger than a maximum transmission unit (MTU). 
Instant Application
15/942,353  
Copending Application
15/865,743 
1. At least one machine readable medium comprising one or more instructions that, when executed by at least one processor, causes the at least one processor to: 

determine a network interface controller (NIC) in a first subnet to be used to communicate a message to a receiver, wherein the NIC is configured to comply with a message passing interface protocol; 
create a manifest that includes an identifier of the NIC and a subnet ID that identifies the first subnet; and 
communicate the manifest to the receiver.  

1. At least one machine readable medium comprising one or more instructions that, when executed by at least one processor in a data center, causes the at least one processor to: 
determine that a message to communicate to a receiver over a network included in the data center is larger than a maximum transmission unit (MTU); 
determine a plurality of initiator network interface controller (NICs) that are useable to communicate the message; 
create a manifest that includes an identifier of each of the plurality of initiator NICs; and 
communicate the manifest to the receiver. 


8. A system comprising: 
a first network element; 
memory; 
a communication engine; and 



determine a network interface controller (NIC) in a first subnet to be used to communicate a message to a receiver, wherein the NIC is configured to comply with a message passing interface protocol; 
create a manifest that includes an identifier of the NIC and a subnet ID that identifies the first subnet; and 
communicate the manifest to the receiver.  


a first network element; memory; 
a communication engine; and 

determine that a message to communicate to a receiver over a network included in teh data cetner is larger than a maximum transmission unit (MTU); 
determine a plurality of initiator network interface controller (NICs) that are usable to communicate the message; 
create a manifest that includes an identifier of each of the plurality of initiator NICs; and 
communicate the manifest to the receiver. 






determining a network interface controller (NIC) in a first subnet to be used to communicate a message to a receiver, wherein the NIC is configured to comply with a message passing interface protocol; 
creating a manifest that includes an identifier of the NIC and a subnet ID that identifies the first subnet; and 
communicating the manifest to the receiver.  

	13. A method comprising: 
determining that a message to communicate to a receiver over a network included in a data center is larger than a maximum transmission unit (MTU); 
determining a plurality of initiator network interface controller (NICs) that are usable to communicate the message; 
creating a manifest that includes an identifier of each of the plurality of initiator NICs; and 
communicating the manifest to the receiver. 

19. A system for communication of a message using a network interface controller(NIC) on a subnet, the system comprising: 
memory; 
one or more processors; and 
a communication engine, wherein the communication engine is configured to: 



	determine a network interface controller (NIC) in a first subnet to be used to communicate a message to a receiver, wherein the NIC is configured to comply with a message passing interface protocol; 
create a manifest that includes an identifier of the NIC and a subnet ID that identifies the first subnet; and 
communicate the manifest to the receiver.  

19. A system in a data center for communication of a large message using multiple network interface controllers (NICs), the system comprising: 
memory; 
one or more processors; and 
a communication engine, wherein the communication engine is configured to: 
determine that a message to communicate to a receiver over a network included in the data center is larger than a maximum transmission unit (MTU); 
determine a plurality of initiator network interface controller (NICs) that are usable to communicate the message; 
create a manifest that includes an identifier of each of the plurality of initiator NICs; and 
communicate the manifest to the receiver. 



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

5.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.2.	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen, (US 10038566 B1) in view of  Sur et al., (“Sur”, US 2019/0102236 A1).

Regarding Claim 1, Olsen discloses At least one machine readable medium comprising one or more instructions that, when executed by at least one processor, causes the at least one processor to (Olsen, FIG.10, processor 1031, col. 3, lines 49-53, col. 17, lines 25-26: The computer-readable medium includes executable instructions executes by a processor 1031): 
determine, from among a plurality of local network interface controllers (NICs) in a plurality of subnets, a NIC in a first subnet to be used to communicate a message to a receiver, wherein the NIC is configured to comply with a message passing interface protocol (Olsen, FIG.1, computing device A 102a, network interfaces 106a, network interface entry 112, col. 4, lines 48-55: Computing device A 102a has multiple network interfaces 106). Each of the multiple NICs may be a separate network interface 106 with one or more different IP addresses. FIG.1, multicast module A 108a, network interface list 110, network interface entry 112, col. 5, lines 24-55: Multicast module A 108a uses the network interface list 110 to determine which network interface 106a is the receiving network interface 106a. The network interface list 110 is a table of structures that represent all active network interfaces 106a capable of sending or receiving multicast messages, and its IP address and subnet mask (“1st subnet”) of the network interface 106a associated with the network interface entry 112: FIG.1, network 114, col. 4, lines 13-20: The network 114 may be a transmission control protocol/internet protocol (TCP/IP) network divided into subnets of equal size).

create a manifest that includes an identifier of the NIC and a subnet ID that identifies the first subnet; and 
communicate the manifest to the receiver.
Sur discloses
create a manifest that includes an identifier of the NIC and a subnet ID that identifies the first subnet (Sur, [0136-140]: creating, prior to receiving the PUT request message, a matching list entry (“manifest”) at the receiver, the matching list entry including matching indicia and identifying an associated memory region in a receive buffer on the receiver. Combined Olsen, FIG.5, network interface A entry 512a, IP address 530a, subnet mask 532a, col. 12, lines 13-25-Sur, [0136-140] teaches or suggests creating a matching list entry (“manifest”) that includes network interface A entry 512a (“NIC’s ID”) and IP address 530a, subnet mask 532a (“subnet ID”)); and 
communicate the manifest to the receiver (Sur, FIG.8, [0052-53]: ending the message containing the payload data from the sender to the receiver).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “Portal” of Sur into the invention of Olsen. The suggestion/motivation would have been to improve large message data transferring using control message containing matching information (also referred to as a descriptor, which contains that tag to be used to identify the subsequent message) to ease immediately buffer unexpected message payloads at the receiver due to memory requirements in a Portals-based network (Sur, FIG.11, [0052-52]).

Regarding Claim 7, Olsen-Sur discloses the at least one machine readable medium of Claim 1, wherein the NIC implements a Portals protocol (Sur, Abstract [0054]: using the Portals APIs and Message Passing Interface (MPI) applications and provide an improved rendezvous protocol; [0054]: On portals-based networks, the data transfer vary depending on the particular network interface).  

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen, (US 10038566 B1) in view of  Sur et al., (“Sur”, US 2019/0102236 A1) as applied to claim 1, and further in view of Knop et al. (“Knop”, US 2005/0013255 A1).

Regarding Claim 2, Olsen-Sur discloses the at least one machine readable medium of Claim 1 as set forth above, wherein the one or more instructions further cause the at least one processor to: 
add the subnet ID to a NIC table, wherein the NIC table includes an identification of a plurality of NICs, a subnet associated with each of the plurality of NICs (Olsen, FIG.5, network interface list 510, network interface A entry 512a, subnet mask 532a col. 12, lines 13-25: the network interface list 510 (“NIC table”) includes network interface A entry 512a through network interface N entry 512n. The network interface A entry 512a includes the IP address 530a, subnet mask 532a (“subnet ID corresponding to a network interface A 106).  
However, Olsen-Sur does not disclose

Knop discloses
(Knop, FIG.1, availability unit 102, [0028, 50]: the network interfaces in the list are sorted by logical interface name and node order by the availability unit 102).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “network interface configuring method” of Knop into the invention of Olsen-Sur. The suggestion/motivation would have been to improve network interface configuring method for use in cluster computer environment, involves creating monitoring address for each of multiple network interfaces, and assigning addresses to interfaces for use by monitoring process (Knop, Abstract, [0005-9, 11-13]).

Regarding Claim 3, Olsen-Sur-Knop discloses the at least one machine readable medium of Claim 2, wherein the NIC table also includes an indicator when the specific NIC is active (Olsen, col. 14. Lines 41-44: The network interface list includes network interface entries 112 for each of the active network interfaces 106. Knop, [0050]: the network interfaces in the list are sorted by logical interface name and node order by the availability unit 102.  It is obvious for one of ordinary skill in the art to implement an active or inactive indicator associated with each network interface entries 112 of the network interface list 110).  

Regarding Claim 4, Olsen-Sur-Knop discloses the at least one machine readable medium of Claim 2, wherein the one or more instructions further cause the at least one processor to: 
determine that the NIC in the first subnet to be used to communicate the message is a non-operating NIC and is not operational (Knop, [0094]: determining a network interface does not have connectivity if the node does not receive the periodic monitoring message); 
determine the network element that includes the non-operating NIC (Knop, [0050]: network interfaces in the list are sorted by logical interface name and node order are sorted. Therefore, It is obvious for one of ordinary skill in the art to implement determining the node that includes the non-operating NIC by looking network interfaces list); 
determine an alternate NIC on a different subnet but on a same network element that includes the non-operating NIC (Knop, [0065]: each network interface on a node must be on a different subnet); and 
communicate with the alternate NIC using the different subnet (Knop, [0044]: Recovery includes the re-routing of communications from a non-responsive network interface to another responsive network interface).  

5.4.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen, (US 10038566 B1) in view of Sur et al., (“Sur”, US 2019/0102236 A1) and Knop et al. (“Knop”, US 2005/0013255 A1) as applied to claim 4, and further in view of Barrett et al., (“Barrett", “A Low Impact Flow Control Implementation for Offload Communication Interfaces", 2012).  

Regarding Claim 5, Olsen-Sur-Knop discloses the at least one machine readable medium of Claim 4 as set forth above.
However, Olsen-Sur-Knop does not disclose
the communication with the alternate NIC is a request to disable the non-operating NIC.  
Barrett discloses
the communication with the alternate NIC is a request to disable the non-operating NIC (Barrett, Page 28, [2]: new message reception is disabled in a compartmentalized way when flow-control is invoked, and the sender is informed of all messages that are dropped due to flow-control. Together, these capabilities enable MPI to recover from flow-control events without incurring any overhead during normal operation).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “flow control” of Barrett into the invention of Olsen-Sur-Knop. The suggestion/motivation would have been to improve message passing implementations layered over the Portals network by providing a set of primitives for implementing scalable resource exhaustion recovery protocol for MPI implementation without negatively impacting normal operation (Barrett, Abstract).

Regarding Claim 6, Olsen-Sur-Knop discloses the at least one machine readable medium of Claim 4 as set forth above.
However, Olsen-Sur-Knop does not disclose
the communication with the alternate NIC is a request to disable the non-operating NIC and once the non-operating NIC is disabled, stale packets that arrive at the non-operating NIC are dropped.  
Barrett discloses
the communication with the alternate NIC is a request to disable the non-operating NIC and once the non-operating NIC is disabled, stale packets that arrive at the non-operating NIC are dropped (Barrett, page 32, [2]: The receive event queue is drained to recover receive resource).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “flow control” of Barrett into the invention of The (Barrett, Abstract).

5.5.	Claims 8-11, 13-16, 18-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Knop et al. (“Knop”, US 2005/0013255 A1) in view of Olsen, (US 10038566 B1) and further in view of Sur et al., (“Sur”, US 2019/0102236 A1).  

Regarding Claim 8, Knop discloses a system comprising: 
a first network element (Knop, FIG.1, network 106, computers 108-110, [0028]: computers 108 (“1st network element”) through 110 in a cluster on a network 106); 
memory (Knop, FIG.7, memory 706, [0104]); 
at least one processor (Knop, FIG.7, processor 704, [0103]); and 
instructions encoded within the memory to cause the at least one processor to (Knop, [0101]: a set of instructions intended within memory to cause a system having an information processing capability to perform a particular function): 
assign a plurality of local network interface controllers (NICs) to a plurality of subnets (Knop, FIG.1, availability unit 102, [0028, 37-39, 46-48]: initialization information (namely, the base IP address, subnet mask and a list of logical names of all network interfaces in the cluster) is read by the availability unit 102. Generating the network interfaces address for each network interface in the cluster based on the initialization information, and automatic assignment of the network interface addresses to each network interface). 
However, Knop does not disclose
determine a NIC in a first subnet to be used to communicate a message to a receiver, wherein the NIC is configured to comply with a message passing interface protocol; 
create a manifest that includes an identifier of the NIC and a subnet ID that identifies the first subnet; and 
communicate the manifest to the receiver.
Olsen discloses
(Olsen, FIG.1, computing device A 102a, network interfaces 106a, network interface entry 112, col. 4, lines 48-55 : Computing device A 102a has multiple network interfaces 106). Each of the multiple NICs may be a separate network interface 106 with one or more different IP addresses. FIG.1, multicast module A 108a, network interface list 110, network interface entry 112, col. 5, lines 24-55: Multicast module A 108a uses the network interface list 110 to determine which network interface 106a is the receiving network interface 106a. The network interface list 110 is a table of structures that represent all active network interfaces 106a capable of sending or receiving multicast messages, and its IP address and subnet mask (“1st subnet”) of the network interface 106a associated with the network interface entry 112: FIG.1, network 114, col. 4, lines 13-20: The network 114 may be a transmission control protocol/internet protocol (TCP/IP) network divided into subnets of equal size).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “multicast efficiency” of Olsen into the invention of Knop. The suggestion/motivation would have been to improve multicast message routing for the computing devices with multiple network interfaces, and enables more efficient distribution of data to the computing devices on a network (Olsen, Abstract, col. 1, lines 12-41, col. 2, lines 6-49).

However, Knop-Olsen does not disclose
create a manifest that includes an identifier of the NIC and a subnet ID that identifies the first subnet; and 
communicate the manifest to the receiver.
Sur discloses
create a manifest that includes an identifier of the NIC and a subnet ID that identifies the first subnet (Sur, [0136-140]: creating, prior to receiving the PUT request message, a matching list entry (“manifest”) at the receiver, the matching list entry including matching indicia and identifying an associated memory region in a receive buffer on the receiver. Combined Olsen, FIG.5, network interface A entry 512a, IP address 530a, subnet mask 532a, col. 12, lines 13-25-Sur, [0136-140] teaches or suggests creating a matching list entry (“manifest”) that includes network interface A entry 512a (“NIC’s ID”) and IP address 530a, subnet mask 532a (“subnet ID”)); and 
communicate the manifest to the receiver (Sur, FIG.8, [0052-53]: ending the message containing the payload data from the sender to the receiver).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “Portal” of Sur into the invention of Olsen. The suggestion/motivation would have been to improve large message data transferring using control message containing matching information (also referred to as a descriptor, which contains that tag to be used to identify the subsequent message) to ease immediately buffer unexpected message payloads at the receiver due to memory requirements in a Portals-based network (Sur, FIG.11, [0052-52]).

Regarding Claim 9, Knop-Olsen-Sur discloses the system of Claim 8, wherein the communication engine is further configured to cause the at least one processor to: 
add the subnet ID to a NIC table, wherein the NIC table includes an identification of a plurality of NICs, a subnet associated with each of the plurality of NICs, and an identification of a specific network element that includes a specific NIC (Olsen, FIG.5, network interface list 510, network interface A entry 512a, subnet mask 532a col. 12, lines 13-25: the network interface list 510 (“NIC table”) includes network interface A entry 512a through network interface N entry 512n. The network interface A entry 512a includes the IP address 530a, subnet mask 532a (“subnet ID”), corresponding to a network interface A 106; Knop, [0050]: the network interfaces in the list are sorted by logical interface name and node order. Knop, FIG.1, availability unit 102, [0028, 50]: the network interfaces in the list are sorted by logical interface name and node order by the availability unit 102)

Regarding Claim 10, Knop-Olsen-Sur discloses the system of Claim 9, wherein the NIC table also includes an indicator when the specific NIC is active (Olsen, col. 14. Lines 41-44: The network interface list includes network interface entries 112 for each of the active network interfaces 106. Knop, [0050]: the network interfaces in the list are sorted by logical interface name and node order by the availability unit 102.  It is obvious for one of ordinary skill in the art to implement an active or inactive indicator associated with each network interface entries 112 of the network interface list 110).  

Regarding Claim 11, Knop-Olsen-Sur discloses the system of Claim 9, wherein the communication engine is further configured to cause the at least one processor to: 
determine that the NIC in the first subnet to be used to communicate the message is a non-operating NIC and is not operational (Knop, [0094]: determining a network interface does not have connectivity if the node does not receive the periodic monitoring message); 
determine the network element that includes the non-operating NIC (Knop, [0050]: network interfaces in the list are sorted by logical interface name and node order are sorted. Therefore, it is obvious for one of ordinary skill in the art to implement determining the node that includes the non-operating NIC by looking network interfaces list); 
determine an alternate NIC on a different subnet but on a same network element that includes the non-operating NIC (Knop, [0065]: each network interface on a node must be on a different subnet)); and 
communicate with the alternate NIC using the different subnet (Knop, [0044]: Recovery includes the re-routing of communications from a non-responsive network interface to another responsive network interface).  

Regarding Claim 13, Knop discloses a method comprising: 
assigning a plurality of local network interface controllers (NICs) to a plurality of subnets (Knop, FIG.1, availability unit 102, [0028, 37-39, 46-48]: initialization information (namely, the base IP address, subnet mask and a list of logical names of all network interfaces in the cluster) is read by the availability unit 102. Generating the network interfaces address for each network interface in the cluster based on the initialization information, and automatic assignment of the network interface addresses to each network interface); 

determining a NIC in a first subnet to be used to communicate a message to a receiver, wherein the NIC is configured to comply with a message passing interface protocol; 
creating a manifest that includes an identifier of the NIC and a subnet ID that identifies the first subnet; and 
communicating the manifest to the receiver.
Olsen discloses
determining a NIC in a first subnet to be used to communicate a message to a receiver, wherein the NIC is configured to comply with a message passing interface protocol (Olsen, FIG.1, computing device A 102a, network interfaces 106a, network interface entry 112, col. 4, lines 48-55 : Computing device A 102a has multiple network interfaces 106). Each of the multiple NICs may be a separate network interface 106 with one or more different IP addresses. FIG.1, multicast module A 108a, network interface list 110, network interface entry 112, col. 5, lines 24-55: Multicast module A 108a uses the network interface list 110 to determine which network interface 106a is the receiving network interface 106a. The network interface list 110 is a table of structures that represent all active network interfaces 106a capable of sending or receiving multicast messages, and its IP address and subnet mask (“1st subnet”) of the network interface 106a associated with the network interface entry 112: FIG.1, network 114, col. 4, lines 13-20: The network 114 may be a transmission control protocol/internet protocol (TCP/IP) network divided into subnets of equal size). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “multicast efficiency” of Olsen into the invention of Knop. The suggestion/motivation would have been to improve multicast message routing for the computing devices with multiple network interfaces, and enables more efficient distribution of data to the computing devices on a network (Olsen, Abstract, col. 1, lines 12-41, col. 2, lines 6-49).

However, Knop-Olsen does not disclose

communicating the manifest to the receiver.
Sur discloses
creating a manifest that includes an identifier of the NIC and a subnet ID that identifies the first subnet (Sur, [0136-140]: creating, prior to receiving the PUT request message, a matching list entry (“manifest”) at the receiver, the matching list entry including matching indicia and identifying an associated memory region in a receive buffer on the receiver. Combined Olsen, FIG.5, network interface A entry 512a, IP address 530a, subnet mask 532a, col. 12, lines 13-25-Sur, [0136-140] teaches or suggests creating a matching list entry (“manifest”) that includes network interface A entry 512a (“NIC’s ID”) and IP address 530a, subnet mask 532a (“subnet ID”)); and 
communicating the manifest to the receiver (Sur, FIG.8, [0052-53]: ending the message containing the payload data from the sender to the receiver).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “Portal” of Sur into the invention of Olsen. The suggestion/motivation would have been to improve large message data transferring using control message containing matching information (also referred to as a descriptor, which contains that tag to be used to identify the subsequent message) to ease immediately buffer unexpected message payloads at the receiver due to memory requirements in a Portals-based network (Sur, FIG.11, [0052-52]).

Regarding Claim 14, Knop-Olsen-Sur discloses the method of Claim 13, further comprising: 
adding the subnet ID to a NIC table, wherein the NIC table includes an identification of a plurality of NICs, a subnet associated with each of the plurality of NICs, and an identification of a specific network element that includes a specific NIC (Olsen, FIG.5, network interface list 510, network interface A entry 512a, subnet mask 532a col. 12, lines 13-25: the network interface list 510 (“NIC table”) includes network interface A entry 512a through network interface N entry 512n. The network interface A entry 512a includes the IP address 530a, subnet mask 532a (“subnet ID”), corresponding to a network interface A 106; Knop, [0050]: the network interfaces in the list are sorted by logical interface name and node order. Knop, FIG.1, availability unit 102, [0028, 50]: the network interfaces in the list are sorted by logical interface name and node order by the availability unit 102).  

Regarding Claim 15, Olsen-Sur discloses the method of Claim 14, wherein the NIC table also includes an indicator when the specific NIC is active on a specific subnet that is associated with the specific NIC (Olsen, col. 14. Lines 41-44: The network interface list includes network interface entries 112 for each of the active network interfaces 106. Knop, [0050]: the network interfaces in the list are sorted by logical interface name and node order by the availability unit 102.  It is obvious for one of ordinary skill in the art to implement an active or inactive indicator associated with each network interface entries 112 of the network interface list 110).  

Regarding Claim 16, Knop-Olsen-Sur discloses the method of Claim 14, further comprising: 
determining that the NIC in the first subnet to be used to communicate the message is a non-operating NIC and is not operational (Knop, [0094]: determining a network interface does not have connectivity if the node does not receive the periodic monitoring message); 
determining the network element that includes the non-operating NIC (Knop, [0050]: network interfaces in the list are sorted by logical interface name and node order are sorted. Therefore, it is obvious for one of ordinary skill in the art to implement determining the node that includes the non-operating NIC by looking network interfaces list); 
determining an alternate NIC on a different subnet but on a same network element that includes the non-operating NIC (Knop, [0065]: each network interface on a node must be on a different subnet)); and 
communicating with the alternate NIC using the different subnet (Knop, [0044]: Recovery includes the re-routing of communications from a non-responsive network interface to another responsive network interface).  

Regarding Claim 18, Knop-Olsen-Sur discloses the method of Claim 13, wherein the message passing interface protocol is used to communicate the manifest to the receiver using an active NIC on a different subnet (Sur, FIG.8, [0052-53]: ending the message containing the payload data from the sender to the receiver. Knop, [0043, 65]: re-routing of communications from a non-responsive network interface to another responsive network interface on the same network element, but with different subnet).  

Regarding Claim 19, Knop discloses a system for communication of a message using a network interface controller (NIC) on a subnet, the system comprising: 
Memory (Knop, FIG.7, memory 706, [0104]); 
one or more processors (Knop, FIG.7, processor 704, [0103]); and 
a communication engine, wherein the communication engine comprises instructions to: 
assign a plurality of local network interface controllers (NICs) to a plurality of subnets (Knop, FIG.1, availability unit 102, [0028, 37-39, 46-48]: initialization information (namely, the base IP address, subnet mask and a list of logical names of all network interfaces in the cluster) is read by the availability unit 102 (“communication engine”). Generating the network interfaces address for each network interface in the cluster based on the initialization information, and automatic assignment of the network interface addresses to each network interface); 
However, Knop does not disclose
determine a NIC in a first subnet to be used to communicate a message to a receiver, wherein the NIC is configured to comply with a message passing interface protocol; 
create a manifest that includes an identifier of the NIC and a subnet ID that identifies the first subnet; and 
communicate the manifest to the receiver.
Olsen discloses
determine a NIC in a first subnet to be used to communicate a message to a receiver, wherein the NIC is configured to comply with a message passing interface protocol (Olsen, FIG.1, computing device A 102a, network interfaces 106a, network interface entry 112, col. 4, lines 48-55 : Computing device A 102a has multiple network interfaces 106). Each of the multiple NICs may be a separate network interface 106 with one or more different IP addresses. FIG.1, multicast module A 108a, network interface list 110, network interface entry 112, col. 5, lines 24-55: Multicast module A 108a uses the network interface list 110 to determine which network interface 106a is the receiving network interface 106a. The network interface list 110 is a table of structures that represent all active network interfaces 106a capable of sending or receiving multicast messages, and its IP address and subnet mask (“1st subnet”) of the network interface 106a associated with the network interface entry 112. FIG.1, network 114, col. 4, lines 13-20: The network 114 may be a transmission control protocol/internet protocol (TCP/IP) network divided into subnets of equal size). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “multicast efficiency” of Olsen into the invention of Knop. The suggestion/motivation would have been to improve multicast message routing for the computing devices with multiple network interfaces, and enables more efficient distribution of data to the computing devices on a network (Olsen, Abstract, col. 1, lines 12-41, col. 2, lines 6-49).

However, Knop-Olsen does not disclose
create a manifest that includes an identifier of the NIC and a subnet ID that identifies the first subnet; and 
communicate the manifest to the receiver.
Sur discloses
create a manifest that includes an identifier of the NIC and a subnet ID that identifies the first subnet (Sur, [0136-140]: creating, prior to receiving the PUT request message, a matching list entry (“manifest”) at the receiver, the matching list entry including matching indicia and identifying an associated memory region in a receive buffer on the receiver. Combined Olsen, FIG.5, network interface A entry 512a, IP address 530a, subnet mask 532a, col. 12, lines 13-25-Sur, [0136-140] teaches or suggests creating a matching list entry (“manifest”) that includes network interface A entry 512a (“NIC’s ID”) and IP address 530a, subnet mask 532a (“subnet ID”)); and 
communicate the manifest to the receiver (Sur, FIG.8, [0052-53]: ending the message containing the payload data from the sender to the receiver).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “Portal” of Sur into the invention of Olsen. The suggestion/motivation would have been to improve large message data transferring using control message containing matching information (also referred to as a descriptor, which contains that tag to be used to identify the subsequent message) to ease immediately buffer unexpected message payloads at the receiver due to memory requirements in a Portals-based network (Sur, FIG.11, [0052-52]).

Regarding Claim 20, Knop-Olsen-Sur discloses the system of Claim 19, wherein the communication engine is further configured to: 
add the subnet ID to a NIC table, wherein the NIC table includes an identification of a plurality of NICs, a subnet associated with each of the plurality of NICs, and an identification of a specific network element that includes a specific NIC (Olsen, FIG.5, network interface list 510, network interface A entry 512a, subnet mask 532a col. 12, lines 13-25: the network interface list 510 (“NIC table”) includes network interface A entry 512a through network interface N entry 512n. The network interface A entry 512a includes the IP address 530a, subnet mask 532a (“subnet ID”), corresponding to a network interface A 106; Knop, [0050]: the network interfaces in the list are sorted by logical interface name and node order. Knop, FIG.1, availability unit 102, [0028, 50]: the network interfaces in the list are sorted by logical interface name and node order by the availability unit 102).  

Regarding Claim 21, Knop-Olsen-Sur discloses the system of Claim 20, wherein the NIC table also includes an indicator when the specific NIC is active (Olsen, col. 14. Lines 41-44: The network interface list includes network interface entries 112 for each of the active network interfaces 106. Knop, [0050]: the network interfaces in the list are sorted by logical interface name and node order by the availability unit 102.  It is obvious for one of ordinary skill in the art to implement an active or inactive indicator associated with each network interface entries 112 of the network interface list 110).  

Regarding Claim 22, Knop-Olsen-Sur discloses the system of Claim 20, wherein the communication engine is further configured to: 
	determine that the NIC in the first subnet to be used to communicate the message is a non-operating NIC and is not operational (Knop, [0094]: determining a network interface does not have connectivity if the node does not receive the periodic monitoring message); 
determine the network element that includes the non-operating NIC (Knop, [0050]: network interfaces in the list are sorted by logical interface name and node order are sorted. Therefore, it is obvious for one of ordinary skill in the art to implement determining the node that includes the non-operating NIC by looking network interfaces list); 
determine an alternate NIC on a different subnet but on a same network element that includes the non-operating NIC (Knop, [0065]: each network interface on a node must be on a different subnet); and 
communicate with the alternate NIC using the different subnet (Knop, [0044]: Recovery includes the re-routing of communications from a non-responsive network interface to another responsive network interface).  

Regarding Claim 24, Knop-Olsen-Sur discloses the system of Claim 19, wherein the NIC implements a Portals protocol (Sur, Abstract [0054]: using the Portals APIs and Message Passing Interface (MPI) applications and provide an improved rendezvous protocol; [0054]: On portals-based networks, the data transfer vary depending on the particular network interface).  

Regarding Claim 25, Knop-Olsen-Sur discloses the system of Claim 19, wherein the message passing interface protocol is used to communicate the manifest to the receiver (Sur, FIG.8, [0052-53]: ending the message containing the payload data from the sender to the receiver).  

5.6.	Claim 12, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Knop et al. (“Knop”, US 2005/0013255 A1) in view of Olsen, (US 10038566 B1) and Sur et al., (“Sur”, US 2019/0102236 A1) as applied to claim 11, and further in view of Barrett et al., (“Barrett", “A Low Impact Flow Control Implementation for Offload Communication Interfaces", 2012).  

Regarding Claim 12, Knop-Olsen-Sur discloses the system of Claim 11 as set forth above.
However, Knop-Olsen-Sur does not disclose
the communication with the alternate NIC is a request to disable the non-operating NIC.
Barrett discloses
the communication with the alternate NIC is a request to disable the non-operating NIC (Barrett, Page 28, [2]: new message reception is disabled in a compartmentalized way when flow-control is invoked, and the sender is informed of all messages that are dropped due to flow-control. Together, these capabilities enable MPI to recover from flow-control events without incurring any overhead during normal operation).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “flow control” of Barrett into the invention of Knop-Olsen-Sur. The suggestion/motivation would have been to improve message passing implementations layered over the Portals network by providing a set of primitives for implementing scalable resource exhaustion recovery protocol for MPI implementation without negatively impacting normal operation (Barrett, Abstract).

Regarding Claim 17, Knop-Olsen-Sur discloses the method of Claim 16 as set forth above. 
However, Knop-Olsen-Sur does not disclose

Barrett discloses
the communication with the alternate NIC is a request to disable the non-operating NIC in the first subnet (Barrett, Page 28, [2]: new message reception is disabled in a compartmentalized way when flow-control is invoked, and the sender is informed of all messages that are dropped due to flow-control. Together, these capabilities enable MPI to recover from flow-control events without incurring any overhead during normal operation).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “flow control” of Barrett into the invention of Knop-Olsen-Sur. The suggestion/motivation would have been to improve message passing implementations layered over the Portals network by providing a set of primitives for implementing scalable resource exhaustion recovery protocol for MPI implementation without negatively impacting normal operation (Barrett, Abstract).

Regarding Claim 23, Knop-Olsen-Sur discloses the system of Claim 22 as set forth above. 
Knop-Olsen-Sur discloses
the communication with the alternate NIC is a request to disable the non-operating NIC.  
Barrett discloses
the communication with the alternate NIC is a request to disable the non-operating NIC (Barrett, Page 28, [2]: new message reception is disabled in a compartmentalized way when flow-control is invoked, and the sender is informed of all messages that are dropped due to flow-control. Together, these capabilities enable MPI to recover from flow-control events without incurring any overhead during normal operation).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “flow control” of Barrett into the invention of Knop-Olsen-Sur. The suggestion/motivation would have been to improve message passing implementations layered over the Portals network by providing a set of primitives for implementing scalable resource exhaustion (Barrett, Abstract).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Graf et al. US 2015/0163100 A1, Method for establishing link-layer level link aggregation configuration, involves establishing automatically link aggregation configuration including several network interface controllers based on determined network topology.FIGs.1, 4.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446


/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446